Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 31, 1993, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s application to withdraw his plea of guilty, since the plea was clearly voluntary and defendant’s self-serving allegations of coercion were baseless. The court properly declined to grant defendant’s applications for assignment of new counsel prior to the guilty plea (see, People v Sides, 75 NY2d 822). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.